Case: 21-60340     Document: 00516402594         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 21, 2022
                                  No. 21-60340
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   Edgar Alfredo Valladares,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A200 956 018


   Before Higginbotham, Higginson, and Engelhardt, Circuit
   Judges.
   Per Curiam:*
          Edgar Alfredo Valladares, a native and citizen of Honduras, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the immigration judge (IJ)
   concluding that he was ineligible for withholding of removal and relief under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60340       Document: 00516402594             Page: 2   Date Filed: 07/21/2022




                                        No. 21-60340


   the Convention Against Torture (CAT). The BIA affirmed the IJ’s adverse
   credibility determination; on that basis, it concluded that Valladares had
   failed to establish an eligibility for relief.
          Valladares challenges the BIA’s credibility determination, raising
   arguments that attempt to explain away the several inconsistencies identified
   by the BIA. However, the BIA cited “specific and cogent reasons derived
   from the record” to support its adverse credibility determination. Singh
   v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018) (citation omitted). Valladares
   has failed to demonstrate that it is clear from “the totality of the
   circumstances” that “no reasonable factfinder” could make an adverse
   credibility ruling in his case. Wang v. Holder, 569 F.3d 531, 538 (5th Cir.
   2009). Thus, the adverse credibility determination is supported by
   substantial evidence. See id. at 536-40.
          Without credible evidence, there was no basis for the BIA to grant
   withholding of removal. See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
   Further, although an adverse credibility determination is not necessarily
   dispositive of a CAT claim, Valladares has pointed to “no independent, non-
   testimonial evidence going to the likelihood of torture,” and therefore the
   adverse credibility finding is also decisive of his CAT claim. Arulnanthy
   v. Garland, 17 F.4th 586, 597-98 (5th Cir. 2021) (quotation on 598).
          The petition for review is DENIED.




                                              2